Citation Nr: 0932496	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  08-00 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to an annual clothing allowance.

(Claims of entitlement to an initial evaluation in excess of 
10 percent for frontal fibrosing alopecia and entitlement to 
an effective date prior to May 23, 2001, for frontal 
fibrosing alopecia are addressed in a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision by the VAMC 
in Gainesville, Florida, that denied the Veteran's claim for 
an annual clothing allowance.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The preponderance of the evidence reflects that the 
medication prescribed for service-connected alopecia does not 
cause irreparable damage to her outergarments.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
are not met.  38 U.S.C.A. § 1162 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.810 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.  See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008).

In this case, the Veteran filed a claim seeking entitlement 
to an annual clothing allowance in August 2007.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that, 
when the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty-to-assist nor the duty-to-
notify provisions of the VCAA are implicated.  The Court has 
also recognized that enactment of the VCAA does not affect 
matters before it on appeal from the Board when the question 
is limited to statutory interpretation, as is the case here.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Factual Background and Legal Analysis

The Veteran maintains that physician prescribed medication, 
to include Minoxidil and Desonide ointment, used to treat 
service-connected alopecia, stains and damages her clothing, 
warranting the grant of an annual clothing allowance.  She 
also maintains that the skin disorder requires wearing hats 
and wigs, also warranting the grant of a clothing allowance.  

Under the applicable criteria, a veteran who has a service-
connected disability is entitled, upon application therefore, 
to an annual clothing allowance as specified in 38 U.S.C.A. § 
1162.  The annual clothing allowance is payable in a lump 
sum, and the following eligibility criteria must also be 
satisfied: (1) a VA examination or examination report from a 
private physician as specified in 38 C.F.R. § 3.326(c) 
discloses that the veteran wears or uses certain prosthetic 
or orthopedic appliances which tend to wear or tear clothing 
(including a wheelchair) because of such disability; or (2) 
the Chief Medical Director or designee certifies that because 
of the use of a physician-prescribed medication for a skin 
condition which is due to the service-connected disability, 
irreparable damage is done to the veteran's outer garments.  
See 38 U.S.C.A. § 1162 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.810(a) (2008).

The Veteran's service-connected conditions consist of status-
post excision of a left breast mass, and frontal fibrosing 
alopecia.  VA outpatient records and a VA examination report 
of August 2006 document that the Veteran's prescribed 
treatment regimen for alopecia includes the use of Minoxidil 
solution and Desonide ointment, twice daily, each.  

The file contains a medical opinion rendered in December 2007 
by a prosthetic representative noting that the Veteran did 
not use any prosthetic appliances for her service-connected 
disorders.  The reviewing official acknowledged that the 
Veteran used Minoxidil and ointment for treatment of her 
alopecia, but indicated that this was to be used on the scalp 
(as opposed to on the skin); thereby not causing wear and 
tear to clothing.   

The Board has reviewed the evidence of record pertaining to 
this claim, but unfortunately finds that the eligibility 
criteria for an annual clothing allowance have not been met.  
As firmly established, the Board acknowledges that the 
Veteran uses prescribed creams and ointments for treatment of 
her alopecia; she generally maintains that this causes damage 
to her clothing.  While the Veteran is competent to provide 
statements to the effect that the medication she uses for 
treatment of alopecia damages her clothing, these statements 
must be weighed in conjunction with the other evidence of 
record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  In this regard, the Board is unable to 
locate any outpatient records, or any other evidence, 
documenting complaints of damaged clothing due to the use of 
any medications for alopecia.  In addition, the August 2006 
VA examination report fails to document any such complaints.  

Moreover, and significantly, the eligibility criteria 
pursuant to 38 C.F.R. § 3.810(a)(2) require that a VA 
physician, private physician, or the Chief Medical Director 
disclose that the orthopedic appliance or the prescribed 
medicines cause damage to clothing.  Here, the Veteran's 
claim was forwarded for review by a designee of the Chief 
Medical Director, and the designee determined that the 
criteria were not satisfied.  

In addition, the Board observes that hats and wigs are 
unfortunately not considered "outergarments," as thus are not 
the type of clothing for which an annual clothing allowance 
is permitted due to the use of medication.  See Short Bear v. 
Nicholson, 19 Vet. App. 341, 343-345 (2005). 

For the foregoing reasons, the claim for entitlement to an 
annual clothing allowance must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the only legally viable 
contentions in support of the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an annual clothing allowance is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


